Citation Nr: 0126645	
Decision Date: 11/21/01    Archive Date: 11/27/01

DOCKET NO.  99-24 087	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).

2.  Entitlement to service connection for chronic sinusitis.

3.  Entitlement to an initial compensable evaluation for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from July 1958 to December 
1968.

By rating action dated in March 1994, the Regional Office 
(RO) denied the veteran's claim for service connection for 
PTSD.  He was notified of this decision and of his right to 
appeal by a letter dated the following month, but a timely 
appeal was not filed.  He has subsequently sought to reopen 
his claim for service connection for PTSD.  In a rating 
decision dated in March 1999, the RO, in part, concluded that 
the evidence submitted by the veteran was not new and 
material, and his claim for service connection for PTSD 
remained denied.  In addition, the RO denied service 
connection for chronic sinusitis.  Finally, in a May 1999 
rating action, the RO granted service connection for 
bilateral hearing loss, and assigned a noncompensable 
evaluation.  The veteran disagrees with the assigned rating.

In the statement of the case issued in September 1999, the RO 
characterized the issue as whether new and material evidence 
has been submitted to reopen a claim of entitlement to 
service connection for PTSD.  However, in supplemental 
statements of the case issued by the RO in April, June and 
September 2000, the issue was characterized as service 
connection for PTSD.  Although it was not specified, it 
appears that the RO determined that the additional evidence 
was new and material, but that the veteran's claim continued 
to be denied.  However, under Barnett and Fulkerson, the 
Board is not bound by the RO's determination in this regard, 
and the Board must also review whether new and material 
evidence has been submitted to reopen the veteran's claim.  
See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); 
Fulkerson v. West, 12 Vet. App. 268, 269-70 (1999) (per 
curiam) (setting aside a Board decision to enable the Board 
to observe the procedure required by law for reopening of 
final RO decisions).  In Jackson v. Principi, No. 01-7007 
(Fed. Cir. Sept. 19. 2001), the United States Court of 
Appeals for the Federal Circuit, held that "the Board has a 
jurisdictional responsibility to consider whether it was 
proper for a claim to be reopened, regardless of whether the 
previous action denying the claim was appealed to the 
Board."  Thus, the Board must consider the current claim on 
the basis of whether new and material evidence has been 
submitted.  


FINDINGS OF FACT

1.  By decision in March 1994, the RO denied service 
connection for PTSD.  The veteran was informed of this 
decision, but did not submit a timely appeal.

2.  The evidence added to the record since the March 1994 
determination includes the veteran's testimony at two 
hearings and medical records suggesting the veteran has PTSD 
that is related to service.

3.  This evidence is neither cumulative nor redundant and is, 
in conjunction with the evidence previously of record, so 
significant that it must be considered in order to decide 
fairly the merits of the claim.

4.  The veteran was treated for sinus complaints on several 
occasions in service beginning in about 1966.

5.  He underwent two operations on his sinuses following 
service.

6.  His current sinusitis cannot be disassociated from his 
in-service complaints.

7.  The veteran has Level I hearing in the right ear and 
either Level IV or Level II hearing in the left ear.

CONCLUSIONS OF LAW

1.  The evidence received since the March 1994 rating 
decision is new and material, and the claim for service 
connection for PTSD is reopened.  38 U.S.C.A. §§ 5108, 7105 
(West 1991); 38 C.F.R. § 3.156 (as in effect prior to August 
29, 2001).

2.  Chronic sinusitis was incurred in service.  38 U.S.C.A. 
§ 1110 (West 1991); 38 C.F.R. § 3.303(b) (2001).

3.  The criteria for an initial compensable evaluation for 
bilateral hearing loss have not been met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. § 4.85, Diagnostic Code 6100 (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Recently enacted legislation has eliminated the well-grounded 
claim requirement, has expanded the duty of the Department of 
Veterans Affairs (VA) to notify the veteran and the 
representative, and has enhanced its duty to assist a veteran 
in developing the information and evidence necessary to 
substantiate a claim.  See Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000).  
Since these legislative changes serve to eliminate the 
"gatekeeping" function in the VA claims process imposed by 
the standard for a well-grounded claim, see, e.g., Hensley v. 
West, 212 F.3d 1255, 1260 (Fed. Cir. 2000), the Board is of 
the opinion that the new legislative changes are more 
favorable to the veteran.  See Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991).  

The veteran has not indicated that there are any additional 
pertinent private medical records that could be obtained.  
The RO has obtained the veteran's VA medical treatment 
records.  Additionally, the RO provided the veteran with 
several examinations in relation to his sinusitis or hearing 
loss.  The record discloses that the rating decisions in 
March and May 1999 provided the veteran with the reasons and 
bases for the denial of his claims.  The September and 
December 1999 statements of the case and the April, June and 
September 2000 supplemental statements of the case provided 
the veteran with the applicable legal criteria for service 
connection, as well as showing the symptoms for a higher 
evaluation for hearing loss.  These notification letters were 
sent to the veteran's latest address of record, and 
correspondence copies were mailed to the veteran's accredited 
representative, the Disabled American Veterans.  These 
notifications were not returned by the United States Postal 
Service as undeliverable, see Mindenhall v. Brown, 7 Vet. 
App. 271, 274 (1994) (citing Ashley v. Derwinski, 2 Vet. 
App. 62, 64-65 (1992) (discussing that the presumption of 
regularity of the administrative process applies to notices 
mailed by the VA)), and thus the Board concludes that the 
veteran, and his representative, have received these 
determinations.

Accordingly, there is no reasonable possibility that further 
assistance to the veteran would aid in substantiating the 
claim.  38 U.S.C.A. § 5103A.  Furthermore, no prejudice will 
result to the veteran by the Board's consideration of this 
matter.  See Bernard v. Brown, 4 Vet. App. 384, 393-94 
(1993).


I.  Whether New and Material Evidence Has Been 
Submitted to Reopen a Claim of Entitlement to 
Service Connection for PTSD 

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of a preexisting 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. §§ 1110, 1131.  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with Sec. 4.125(a) of 
this chapter; a link, established by medical evaluation, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony may establish the occurrence of the 
claimed in-service stressor.  If the evidence establishes 
that the veteran was a prisoner of war under the provisions 
of Sec. 3.1(y) of this part and the claimed stressor is 
related to that prisoner of war experience, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardship's of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f) (effective March 7, 1997).

Pursuant to 38 U.S.C.A. § 7105(c), a final decision by the RO 
may not thereafter be reopened and allowed.  The exception to 
this rule is 38 U.S.C.A. § 5108, which provides that "[i]f 
new and material evidence is presented or secured with 
respect to a claim, which has been disallowed, the [Board] 
shall reopen the claim and review the former disposition of 
the claim."  Therefore, once an RO decision becomes final 
under section 7105(c), absent the submission of new and 
material evidence, the claim cannot be reopened or 
adjudicated by the Department of Veterans Affairs (VA).  
38 U.S.C.A. §§ 5108, 7105(c); Barnett v. Brown, 83 F.3d 1380, 
1383 (Fed. Cir. 1996).

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (as in effect prior to August 29, 2001).  
Under this standard, new evidence may be sufficient to reopen 
a claim if it contributes to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.  Hodge v. West, 155 F.3d 1356, 
1363 (Fed. Cir. 1998).  

VA is required to review for its newness and materiality the 
evidence submitted by a claimant since the last final 
disallowance of a claim on any basis in order to determine 
whether a claim should be reopened and readjudicated on the 
merits.  See Evans v. Brown, 9 Vet. App. 273 (1996).  In the 
present appeal, the veteran was informed of the last final 
disallowance of the claim for service connection for PTSD in 
March 1994.  Therefore, the Board must review, in light of 
the applicable law, regulations, and the Court cases 
regarding finality, the additional evidence submitted since 
that determination.  In order to do so, the Board will 
describe the evidence which was of record at that time, and 
the evidence presented subsequently.  The prior evidence of 
record is vitally important in determining newness and 
materiality for the purposes of deciding whether to reopen a 
claim.  Id.

The "old"' evidence 

The service medical records contain no complaints or findings 
pertaining to PTSD.  A psychiatric evaluation on the 
separation examination in December 1968 was normal.

The veteran was hospitalized by the VA from March to April 
1976.  It was reported that he started to have psychiatric 
problems while in jail.  He denied any previous psychiatric 
history prior to his arrest.  The diagnoses were acute 
schizophrenic episode, passive-aggressive personality and 
drug dependence.  

The veteran was hospitalized by the VA from July to August 
1983.  It was noted that he sustained a gunshot wound to the 
left knee on the evening of admission.  The hospital report 
also discloses that the veteran had a past medical history 
significant for a personality disorder, for which he had been 
followed off and on by the psychiatric department.  The 
pertinent diagnosis was personality disorder.

In his claim for service connection for PTSD dated in March 
1994, the veteran reported that he was shot in the left knee 
while in Vietnam.  He asserted that he had PTSD due to his 
Vietnam service.  

The RO decision 

By rating decision dated in March 1994, the RO denied service 
connection for PTSD.  

The additional evidence 

In a statement dated in November 1997, P.G. indicated that 
the veteran suffered severe emotional trauma in service.

VA medical records dated from 1997 to 2000 have been 
associated with the claims folder.  The veteran was seen in 
the VA outpatient treatment clinic in March 1998.  He 
described several incidents that he believed were stressors.  
He reported that while on a training mission, he misjudged a 
distance and hit the water after jumping from about fifty 
feet.  He stated that he thought he was dead, and that he had 
to be rescued.  He recalled another incident in which he 
picked up a seaman during the Cuban missile crisis. The 
seaman had been hit by a block and tackle, and that there 
were strong winds at the time.  He related that the seaman 
died afterwards.  The veteran also described an incident in 
which he rescued a chaplain's assistant who had been stranded 
on a seabar.  He felt a lot of stress and that he could not 
do it, but was made to do it.  He added that this was his 
first mission.  During the evaluation, the veteran described 
dreams and intrusive nightmares.  The impressions were PTSD 
and bipolar affective disorder.

The veteran was hospitalized by the VA in June 1998 due to 
increasing irritability, insomnia, flashbacks, intrusive 
thoughts and nightmares about his military experience.  It 
was reported that his first hospitalization was in 1972.  The 
veteran related that he went through some traumatic 
experiences in service.  He stated that he had been suffering 
from PTSD symptoms for years.  The Axis I diagnoses were 
PTSD, bipolar disorder, marijuana abuse and alcohol abuse, in 
remission.  The Axis IV diagnosis was military experience.  

VA outpatient treatment records dated in 1998 reflect the 
fact that the veteran provided additional information 
pertaining to his alleged stressors.  

The veteran was afforded a VA psychiatric examination in 
November 1998.  He reiterated the stressors.  He noted that 
on one rescue mission in October 1961, he froze in the door 
and became quite frightened over this incident.  He 
apparently behaved in a manner that was criticized by his air 
chief, such that the veteran physically attacked that 
individual.  The examiner noted that the veteran spoke little 
of PTSD, other than to discuss his irritation with the VA.  
Following an examination, the diagnoses were bipolar 
disorder, chronic; alcohol and cannabis dependence, both 
currently in full remission; and mixed personality disorder 
with obsessive compulsive and even possibly antisocial 
aspects.  The examiner stated that he reviewed the available 
medical records, including the veteran's claims folder.  He 
commented that he did not see sufficient evidence for PTSD.  

VA outpatient treatment records disclose that the veteran was 
seen in December 1999 and it was noted that he continued to 
suffer from his stressful military experience.  Following a 
mental status evaluation in January 2000, the pertinent 
impression was PTSD.

In a letter to the veteran dated in December 1994, the United 
States Armed Services Center for the Research of Unit Records 
(USASCRUR) indicated that the available documents for the 
U.S.S. Mount McKinley and the U.S.S. Pocono did not mention 
any bungled rescue attempts in 1962.  Nor did the deck logs 
for either ship from April through September 1962.  In 
addition, it was stated that the Navy Historical Center's 
Aviation Branch did not have a 1961 or 1962 history of 
Helicopter Utility Squadron 4 and that, as a result, USASCRUR 
was not able to verify his stress incidents involving a 
stressor.  

Analysis 

The evidence received since the March 2000 rating decision 
consists of private and VA medical records, numerous letters 
from the veteran, a statement from an acquaintance and his 
testimony at a hearing at the RO and one before the 
undersigned.  

As noted above, service connection for PTSD was denied in 
March 1994 on the basis that a stressor had not been 
verified.  

The evidence received since March 1994 contains information 
concerning additional stressors that the veteran alleges 
occurred in service.  The veteran testified at a hearing at 
the RO in January 2000 about a training incident in which he 
jumped prematurely and struck the water and blacked out.  He 
also stated that this was witnessed by the Lieutenant 
Commander and the crew chief.  (See January 19, 2000 hearing 
transcript (T.), at pages (Pgs.) 3-4.)  During the hearing 
before the undersigned in August 2001, the veteran described 
several stressors.  In one incident, he testified that he was 
on a ship and were attempting to rescue a sailor, but he was 
unable to get him off the deck and he "lost him." (See 
August 15, 2001 T., at Pgs. 5, 2001, at pages (Pg. 8-9.)  

This evidence is clearly new in that it was not of record at 
the time of the March 1994 RO decision.  In addition, it 
obviously bears directly and substantially on the question 
before the Board, that is, whether the veteran has PTSD that 
is related to service.  This evidence is of such significance 
that it must be considered in order to adjudicate the claim 
fairly.  The Board finds, accordingly, that the additional 
evidence is new and material, warranting reopening of the 
claim for service connection for PTSD.  

II.  Service Connection for Chronic Sinusitis

Factual background

The service medical records disclose that the veteran was 
seen in September 1966 for sinus trouble of two days 
duration.  An examination of the ear, nose and throat was 
within normal limits, except for a swollen right ear canal.  
He reported sinus headaches in March 1967.  The veteran 
complained of sinus congestion in June 1968.  He stated that 
he had never had any trouble with his sinuses until he 
arrived at that duty station.  Following an examination, the 
impression was allergic sinusitis.  On the separation 
examination in December 1968, a clinical evaluation of the 
sinuses was normal.

The veteran was admitted to a VA hospital for unrelated 
complaints in February 1994.  An examination revealed a 
tender maxillary sinus.

VA outpatient treatment records show that the veteran was 
seen in January 1998 and chronic sinusitis was assessed 
following an examination.

The veteran was afforded a general medical examination by the 
VA in November 1998.  He stated that his sinuses started to 
trouble him in service.  He related that he had undergone 
operations for his sinuses.  The veteran complained of 
recurrent sinusitis and difficulty breathing through the 
nose, mostly at night.  It was indicated that he had 
experienced a cloudy discharge.  An examination of the 
sinuses revealed slight tenderness over the left maxillary 
sinus.  The veteran had a deviated nasal septum.  The 
assessment was left maxillary sinusitis.  

On VA examination of the sinuses in February 1999, it was 
reported that the veteran was treated for acute sinusitis in 
service.  It was further noted that he had undergone two 
surgical procedures for his sinuses.  He complained of 
headache, an intermittent purulent discharge and a runny 
nose.  The examiner indicated that he was unable to see the 
maxillary sinus vault.  He concluded that the veteran had 
chronic sinus disease and nasal polyp that began in service.

Analysis 

Service connection may be granted for disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131.

With chronic disease shown as such in service (or within the 
presumptive period under § 3.307) so as to permit a finding 
of service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  This rule does not mean that any 
manifestations of joint pain, any abnormality of heart action 
or heart sounds, any urinary findings of casts, or any cough, 
in service will permit service connection of  arthritis, 
disease of the heart, nephritis, or pulmonary disease, first 
shown as a clear-cut clinical entity, at some later date.  
For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease identity is established 
(leprosy, tuberculosis, multiple sclerosis, etc.), there is 
no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).

A review of the record shows that the veteran was seen on 
several occasions during service for complaints concerning 
the sinuses.  Allergic sinusitis was shown in June 1968.  The 
veteran reports that he has had several surgeries for his 
sinuses following service.  The Board notes that he was found 
to have tender maxillary sinus in February 1994, and chronic 
sinusitis in 1998.  Following the February 1999 VA 
examination, the examiner concluded that the veteran had 
sinus disease attributable to service.  In the absence of any 
evidence to the contrary, the Board finds that the weight of 
the evidence supports the claim for service connection for 
chronic sinusitis.  

III.  An Initial Compensable Evaluation for 
Bilateral Hearing Loss 

Factual background

On VA examination of the ears in April 1998, the veteran 
complained of decreased hearing bilaterally.  He stated that 
he worked on the flight deck while in service.  It was 
reported that an audiogram performed earlier that month 
showed a sloping high frequency hearing loss, bilaterally.  
The audiogram was not associated with the examination report.  
The examiner concluded that the veteran had a service-
connected noise-induced hearing loss.  

The veteran was also afforded a VA audiometric examination in 
April 1998.  It was indicated that an audiogram showed a 
bilateral high frequency sensorineural hearing loss.  

Another VA audiometric examination was conducted in March 
1999.  The veteran complained of a hearing loss.  On the 
authorized audiological evaluation in March 1999, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT

45
40
50
55
LEFT

50
55
75
70

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and 80 percent in the left ear.  It 
was summarized that the tests showed that the veteran had a 
moderate sensorineural hearing loss in the right ear and a 
moderate to severe sensorineural hearing loss in the left 
ear.

The veteran was afforded an audiometric examination by the VA 
in May 2000.  He complained of a hearing loss.  He related 
that he had poor understanding during conversations.  On the 
authorized audiological evaluation in May 2000, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT

50
45
50
75
LEFT

50
55
70
80

Speech audiometry revealed speech recognition ability of 96 
percent bilaterally.  The examiner summarized the test 
results as showing that the veteran has a moderate to severe 
sensorineural hearing loss bilaterally.

Analysis 

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  The VA has a duty to 
acknowledge and consider all regulations which are potentially 
applicable through the assertions and issues raised in the 
record, and to explain the reasons and bases for its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Although 
the regulations do not give past medical reports precedence 
over current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Id; Powell v. West, 13 Vet. App. 31, 35 (1999).

As the veteran takes issue with the initial rating assigned 
when service connection was granted for a left shoulder 
disability, the Board must evaluate the relevant evidence 
since the effective date of the award; it may assign separate 
ratings for separate periods of time based on facts found - a 
practice known as "staged" ratings.  Fenderson v. West, 12 
Vet. App. 119 (1999).

The severity of hearing loss disability is determined for VA 
rating purposes by the application of criteria set forth in 
38 C.F.R. § 4.87 of VA's Schedule for Rating Disabilities.  
Under these criteria, the degree of disability for bilateral 
service-connected defective hearing is ascertained by the 
application of the rating schedule which establishes 11 
auditory acuity levels, ranging from Level I (for essentially 
normal acuity) through Level XI (for pronounced deafness).  
Diagnostic Codes 6100 through 6110.

VA has amended the regulations pertaining to the evaluation 
for hearing loss since the RO adjudicated the claim in the 
May 1999 rating action.  These changes became effective June 
10, 1999.  When a law or regulation changes after a claim has 
been filed or reopened but before the administrative or 
judicial appeal process has been concluded, the version more 
favorable to the veteran will apply.  Karnas v. Derwinski, 1 
Vet. App. 308, 313 (1991).  The RO has had the opportunity to 
evaluate the veteran's claim under the new regulations.  In 
VAOPGCPREC 3-2000 (April 10, 2000), the General Counsel of 
the VA held that when a provision of the Rating Schedule is 
amended while a claim for an increased rating is pending, if 
the amendment is more favorable to the veteran, the new 
provision should be applied for periods from and after the 
effective date of the regulatory change.  

The pertinent regulations do not contain any substantive 
changes that affect this particular case, but add certain 
provisions that were already the practice of VA.  See 64 FR 
25202, May 11, 1999, codified at 38 C.F.R. § 4.85.  The 
frequencies used for the evaluation of hearing loss, the 
percentage of speech discrimination used for the evaluation 
of hearing loss, and the tables used to determine the level 
of hearing impairment and the disability evaluation of each 
level of hearing impairment have not been changed.

The revised regulatory provisions also addressed the question 
of whether the speech discrimination testing employed by VA 
in a quiet room with amplification of sounds accurately 
reflect the extent of hearing impairment.  Based upon 
research, two circumstances were identified where alternative 
tables could be employed.  One was where the pure tone 
thresholds in each of the frequencies of 1000, 2000, 3000, 
and 4000 Hertz are 55 decibels or greater.  The second was 
where pure tone thresholds are 30 decibels or less at 
frequencies of 1000 Hertz and below, and 70 decibels or more 
at 2000 Hertz.  See 64 FR 25209, May 11, 1999, codified at 38 
C.F.R. § 4.86.  This case does not fit either of these 
situations.

The veteran has undergone two VA audiometric examinations for 
compensation purposes during the course of his claim.  The 
results of the audiometric tests conducted by the VA in March 
1999 and May 2000 fail to demonstrate that a compensable 
evaluation was warranted for the veteran's bilateral hearing 
loss.  

Under the criteria set forth in the Rating Schedule, the 
results of the audiometric tests conducted in March 1999 
disclosed that the veteran had Level I hearing in the right 
ear and Level IV hearing in the left ear.  The more recent 
tests reveal that the veteran has Level I hearing in the 
right ear and Level II hearing in the left ear.  The findings 
on the audiometric tests of March 1999 and May 2000 both 
correspond to a noncompensable evaluation.  Although the 
veteran asserts that his hearing loss has increased in 
frequency, the Board concludes that the medical findings on 
examination are of greater probative value than the veteran's 
statements regarding the severity of his hearing loss.  
Accordingly, the Board finds that the weight of the evidence 
is against the veteran's claim for an initial compensable 
evaluation for bilateral hearing loss.


ORDER

New and material evidence has been submitted to reopen a 
claim for service connection for PTSD.  To this extent, the 
appeal is granted.  

Service connection for chronic sinusitis is granted.

An initial compensable evaluation for bilateral hearing loss 
is denied.


REMAND

In light of the fact that the Board has determined that new 
and material evidence has been submitted, it finds that 
additional development of the record is required.  

The record reflects the fact that the veteran, apparently on 
his own initiative, contacted USASCRUR, in an attempt to 
obtain information concerning his claimed in-service 
stressors.  It is not clear what information he provided to 
USASCRUR.  In addition, it must be noted that the veteran has 
provided various accounts of his stressors, and there are 
some inconsistencies in his statements.  Finally, the Board 
notes that only some of the veteran's personnel records have 
been associated with the claims folder.  

Several decisions of the United States Court of Veterans 
Appeals for Veterans Claims (Court) have affected the 
adjudication of claims for service connection for PTSD.  It 
appears that in approaching a claim for service connection 
for PTSD, the question of the existence of an event claimed 
as a recognizable stressor must be resolved by adjudicatory 
personnel.  If the adjudicators conclude that the record 
establishes the existence of such a stressor or stressors, 
then and only then, the case should be referred for a medical 
examination to determine the sufficiency of the stressor and 
as to whether the remaining elements required to support the 
diagnosis of PTSD have been met.  In such a referral, the 
adjudicators should specify to the examiner(s) precisely what 
stressor or stressors has been accepted as established by the 
record, and the medical examiners must be instructed that 
only those events may be considered in determining whether 
the veteran was exposed to a stressor during service of 
sufficient severity as to have resulted in ongoing 
psychiatric symptomatology.  In other words, if the 
adjudicators determine that the existence of an alleged 
stressor or stressors in service is not established by the 
record, a medical examination to determine whether PTSD due 
to service is present would be pointless.  Likewise, a 
diagnosis of PTSD based upon claimed stressors whose 
existence the adjudicators have not accepted would be 
inadequate for rating purposes.  See Caluza v. Brown, 7 Vet. 
App. 498 (1994); Zarycki v. Brown, 6 Vet. App. 91 (1993); 
West v. Brown, 7 Vet. App. 70 (1994).

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  This 
liberalizing law is applicable to this appeal.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  To implement the 
provisions of the law, the VA promulgated regulations 
published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  
The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provides that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  It also includes new 
notification provisions.  Specifically, it requires VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  

Accordingly, this case is REMANDED for the following:

1.  The RO should obtain the veteran's 
complete personnel records. 

2.  The RO should contact the veteran and 
request that he provide as much 
information as possible concerning the 
stressful events he alleges occurred in 
service.  He should be asked to describe 
in detail each event he believes was a 
stressor, and include information such as 
dates, places and a detailed description 
of the events.  He should be asked to 
provide specific details of the claimed 
stressful events during service, such as 
dates, places, detailed descriptions of 
the events, his service units at the time 
he alleges the stressful incidents 
occurred, duty assignments, and the 
names, ranks, unit of assignment and any 
other identifying information concerning 
any OTHER individuals involved in the 
events.  The veteran should be told that 
the information is necessary to obtain 
supportive evidence of the alleged 
stressful events and that failure to 
respond may result in adverse action.

3.  In addition, the veteran should be 
requested to furnish all necessary 
information, to the extent possible, 
concerning the names and current 
addresses of anyone who witnessed the 
alleged stressors.  

4.  Thereafter, if the veteran provides 
sufficient information, the RO should 
contact the people named by the veteran 
and request that they provide as much 
information as possible concerning the 
alleged stressful events that occurred 
during the veteran's service.  

5.  The RO should contact the veteran and 
request that he furnish the names, 
addresses, and dates of treatment of all 
medical providers from whom he has 
received treatment for PTSD since his 
discharge from service.  After securing 
the necessary authorizations for release 
of this information, the RO should seek 
to obtain copies of all treatment records 
referred to by the veteran, and not 
already associated with the claims 
folder.

6.  Thereafter, if additional information 
is provided by the veteran, the RO should 
send it to USASCRUR in an attempt to 
verify the claimed stressors.  The 
address is as follows:  USASCRUR, 7798 
Cissna Road, Springfield, Virginia  
22150.

7.  The RO must separately determine 
whether the record establishes the 
existence of any of the events claimed by 
the veteran as an alleged "stressor."  
In making this determination, the RO and 
the veteran are reminded that this is an 
adjudicatory and not a medical 
determination.  The fact that a VA 
examiner in the past accepted 
uncorroborated accounts of an event 
alleged as a "stressor" of "combat" 
generically is of no weight, since a 
determination as to whether such an event 
occurred does not involve the application 
of medical expertise.  In addressing this 
matter, the RO must also address any 
credibility matters raised by the record 
in determining whether it will concede 
the existence of any event alleged as a 
stressor.  The RO does not have to accept 
the existence of any event not shown by 
independent evidence if the veteran is 
not found to have engaged in combat with 
the enemy.  

8.  If appropriate, based on the 
information received, the veteran should 
then be afforded a VA psychiatric 
examination to determine whether the 
veteran suffers from any psychiatric 
disorder and, if so, its nature, etiology 
and severity.  The examination report 
should include a detailed account of all 
pathology found to be present.  The 
examiner should be requested to make a 
specific determination as to whether any 
of the events conceded to have existed in 
service by the adjudicators would be of a 
quality sufficient to produce PTSD.  The 
examiner should be advised that only 
those events in service conceded by 
adjudicators may be considered for 
purposes of determining whether PTSD due 
to events in service exists.  If the 
examiner determines that an event of a 
quality sufficient to produce PTSD 
occurred in service, then he should then 
determine whether the veteran now has 
PTSD and, if so, whether there is a 
causal nexus between the current disorder 
and the event or events in service. The 
psychiatrist should describe how the 
symptoms of any psychiatric disability 
found affect the appellant's social and 
industrial capacity, and whether the 
condition is permanent in nature.  The 
report of the examination should include 
a complete rationale for all opinions 
expressed.  The examiner should assign a 
GAF score and a definition of the 
numerical code assigned in order to 
comply with the requirements of Thurber 
v. Brown, 5 Vet. App. 119 (1993).  All 
necessary tests should be performed.  The 
entire claims folder and a copy of this 
remand must be made available to the 
examiner for review in conjunction with 
the examination.

9.  The RO must review the claims file 
and ensure that all notification and 
development action required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
1991 & Supp. 2001) are fully complied 
with and satisfied. 

10. Thereafter, the RO should readjudicate 
this claim.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative, if any, 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals



 



